Name: Commission Regulation (EEC) No 1530/87 of 1 June 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 6 . 87 Official Journal of the European Communities No L 143/5 COMMISSION REGULATION (EEC) No 1530/87 of 1 June 1987 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 773/87 (4), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 439 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (&lt; ¢) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butte ­ roil as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 29, 4. 2. 1986, p. 3 . (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (4) OJ No L 78 , 20 . 3 . 1987, p. 1 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . ( ¢) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 143/6 Official Journal of the European Communities 3 . 6, 87 ANNEX I Notice of invitation to tender (') Description of the lot A 1987  Action Nos 284/87  286/87 Commission Decision 87/203/EEC of 10 March 1987 Euronaid See Annex II fob 45 tonnes To be manufactured from intervention butter United Kingdom 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (2) (3) 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10. Packaging 11 . Supplementary markings on the packaging 12. Shipment period 1 3 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : ¢ (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 5 kilograms See Annex II Before 30 June 1987 The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) H (10) 3 . 6 . 87 Official Journal of the European Communities No L 143/7 Description of the lot B 1 . Programme : 1986  Action No 405/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 December 1986 2. Recipient Republic of Mali 3 . Country of destination Mali 4 . Stage and place of delivery Free-at-destination Bamako 5 . Representative of the recipient Union laitiÃ ¨re de Bamako, Route de Sotuba, BoÃ ®te postale 20, Bamako, Mali 6 . Total quantity 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Netherlands 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PU ­ BLIQUE DU MALI' 12 . Shipment period Before 30 June 1987 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (3) (4) No L 143/8 Official Journal of the European Communities 3. 6. 87 Description of the lot C 1986  Action No 413/87 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 WFP Nicaragua fob 194 tonnes To be manufactured from intervention butter Irish 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (2) (3) 6 . Total quantity 7. Origin of the butteroil 8 . Intervention agency holding the stocks 9. Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12. Shipment period 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous (") 'ACCIÃ N N ° 413/87 / NICARAGUA 0259301 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / CORINTO' Before 31 July 1987 The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) P) (g) 3 . 6 . 87 Official Journal of the European Communities No L 143/9 Description of the lot D 1 . Programme : 1986  Action No 411 /87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 December 1986 2. Recipient UNHCR 3 . Country of destination Pakistan 4. Stage and place of delivery cif Karachi 5 . Representative of the recipient (2) (3)  6. Total quantity 1 000 tonnes (12) 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'ACTION No 411 /87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO AFGHAN REFUGEES IN PAKISTAN / FOR FREE DISTRIBUTION / KARACHI' 12. Shipment period Before 30 August 1987 13 . Closing date for the submission of tenders 22 June 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 August 1987 29 June 1987 15 . Miscellaneous (4)0 No L 143/10 Official Journal of the European Communities 3 . 6. 87 Description of the lot E 1986  Action No 412/87 Council Regulation (EEC) No 232/86 Commission Decision of 10 December 1986 UNHCR Pakistan cif Karachi 1 000 tonnes (u) To be manufactured from intervention butter French 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient (2) (3) 6 . Total quantity 7. Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10. Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 5. Miscellaneous 5 kilograms 'ACTION No 412/87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO AFGHAN REFUGEES IN PAKISTAN / FOR FREE DISTRIBUTION / KARACHI' Before 30 July 1987 22 June 1987 Before 30 August 1987 29 June 1987 00 3 . 6. 87 Official Journal of the European Communities No L 143/11 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 103 of 16 April 1987, page 4. (3) As soon as the sucessful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate, place and other circumstances concerning shipment. (4) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No 227 of 7 September 1985, page 4. (*) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (*) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk has not registered foot-and-mouth disease . Q The successful tenderer shall transmit a health certificate to the beneficiary's representatives at the time of delivery. (8) The successful tenderer shall transmit a certificate of origin to the beneficiary's representatives at the time of delivery. (9) To be delivered on standardized pallets  40 bags per pallet  under plastic cover. (10) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438 , Blaak 16, NL - 3000 BK Rotterdam. (") In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. ( ,2) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored. No L 143/12 Official Journal of the European Communities 3. 6. 87 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 0) (2) (3) (4) (5) (6) A 45 15 Prosalus Ethiopia Action No 284/87 / Ethiopia / Prosalus / 75519 / Asmara via Massawa / For free distribution 15 Caritas Italiana Sudan Action No 285/87 / Sudan / Caritas Italiana / 70610 / Khartoum via Port Sudan / For free distribution 15 Caritas Italiana Sudan Action No 286/87 / Sudan / Caritas Italiana / 7061 1 / El Obeid via Port Sudan / For free distri ­ bution